NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 20 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NICHOLAS PATRICK,                               No. 20-55754

                Plaintiff-Appellant,            D.C. No. 8:16-cv-00318-PLA

 v.
                                                MEMORANDUM*
ORANGE COUNTY SHERIFF’S
DEPARTMENT; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                  Paul L. Abrams, Magistrate Judge, Presiding**

                           Submitted October 12, 2021***

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

      Nicholas Patrick appeals pro se from the district court’s summary judgment

for failure to exhaust administrative remedies in his 42 U.S.C. § 1983 action



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
alleging excessive force and sexual harassment while he was detained at the

Orange County Jail. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo. Albino v. Baca, 747 F.3d 1162, 1171 (9th Cir. 2014) (en banc). We affirm.

        The district court properly granted summary judgment because Patrick failed

to exhaust his administrative remedies and failed to raise a genuine dispute of

material fact as to whether administrative remedies were effectively unavailable.

See Woodford v. Ngo, 548 U.S. 81, 90 (2006) (“[P]roper exhaustion of

administrative remedies . . . means using all steps that the agency holds out, and

doing so properly (so that the agency addresses the issues on the merits).” (citation,

internal quotation marks, and emphasis omitted)); Albino, 747 F.3d at 1172

(explaining that once the defendant has carried the burden to prove that there was

an available administrative remedy, the burden shifts to the plaintiff to produce

evidence showing that administrative remedies were effectively unavailable to

him).

        The district court did not abuse its discretion by excluding many of Patrick’s

exhibits because they were irrelevant to the issue before the court or constituted

inadmissible hearsay. See Orr v. Bank of Am., NT & SA, 285 F.3d 764, 773 (9th

Cir. 2002) (standard of review for district court’s rulings concerning evidence in a

summary judgment motion; district court must be affirmed “unless its evidentiary




                                           2                                   20-55754
ruling was manifestly erroneous and prejudicial”).

      AFFIRMED.




                                        3            20-55754